Citation Nr: 1434467	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-43 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956, April 1957 to December 1959, December 1959 to December 1965, May 1966 to May 1969, and from May 1969 to October 1974.  Among his awards is the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified in a hearing before the undersigned, and a copy of the transcript is associated with the claims file.

In September 2013, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in an April 2014 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in September 2013 the Board remanded the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  In an April 2014 rating decision, the AMC granted these claims.  In view of the foregoing, the service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).



The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the Veteran in a statement dated January 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The Board remanded the Veteran's hypertension and heart disability claims in September 2013 in order for the Veteran to undergo an appropriate VA examination to determine whether it is at least as likely or not that his hypertension and/or heart disability are related to his military service or are alternatively caused or aggravated by his service-connected diabetes mellitus.  

Pursuant to the September 2013 Board remand, the Veteran was afforded a VA examination in February 2014.  After examination of the Veteran, the VA examiner diagnosed the Veteran with hypertension, supraventricular arrhythmia, and valvular heart disease and opined that it is less likely than not (less than 50 percent probability) that these disabilities were either related to the Veteran's military service or were caused or aggravated by the Veteran's service-connected diabetes mellitus.  

Crucially, the Veteran has stated that his hypertension and heart disability are related to exposure to herbicides during his military service.  See, e.g., the May 2013 Board hearing transcript, pgs. 10-11.  The Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam between December 1966 and December 1967.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  

According to 38 C.F.R. § 3.309(e) (2013), certain diseases may be presumed to be related to exposure to herbicides; hypertension as well as the Veteran's diagnosed heart disability (supraventricular arrhythmia and valvular heart disease) are not one of the listed diseases.  On August 31, 2010, the Secretary of VA published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e) to add, in part, ischemic heart disease as a presumptive condition.  See 75 Fed. Reg. 53,202.  Pertinently, ischemic heart disease does not include the Veteran's hypertension and heart disability.  Thus, these disabilities may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's hypertension and heart disability, and his in-service herbicide exposure.

Therefore, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's hypertension and/or heart disability are related to his in-service herbicide exposure.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

The Board also notes that in the Veteran's Informal Hearing Presentation (IHP) dated April 2014, the Veteran's representative referenced medical literature that indicates a relationship between hypertension and diabetes as well as herbicides.  In light of the foregoing, the Board finds that the requested medical opinion should include review of this literature in determining the etiology of the claimed disabilities.  
 
Additionally, during a VA mental health evaluation dated June 2012, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (noting that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Thereafter, refer the case to the VA examiner who examined the Veteran in February 2014 for his hypertension and heart disability (or suitable substitute if that examiner is unavailable).  The examiner should indicate in their report that the claims folder was reviewed and include the reasons behind any opinions expressed.  If the examiner indicates that he/she cannot respond to the Board's questions without examination of the Veteran, such should be afforded to the Veteran.  A report should be prepared and associated with the Veteran's VA claims folder.  

The examiner should review the entire claims folder, to include medical literature submitted by the Veteran's representative in the April 2014 IHP documenting a relationship between hypertension and diabetes as well as herbicides, and provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is related to his conceded in-service exposure to herbicides.

b. Whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus.

If the examiner determines that the Veteran's hypertension is aggravated by the service-connected diabetes mellitus, the examiner should report the baseline level of severity of the hypertension prior to the onset of aggravation.  If some of the increase in severity of the hypertension is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  

c. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder, diagnosed as atrial stenosis, supraventricular arrhytmia and valvular heart disease, is related to his conceded in-service exposure to herbicides.   

d. Whether it is as likely as not (50 percent or greater probability) that the Veteran's heart disorder is caused or aggravated by his service-connected diabetes mellitus.

If the examiner determines that the Veteran's heart disorder is aggravated by the service-connected diabetes mellitus, the examiner should report the baseline level of severity of the heart disorder prior to the onset of aggravation.  If some of the increase in severity of the heart disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  

The examiner should address the April 2014 IHP documenting a relationship between hypertension and diabetes as well as herbicides.

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



